Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/234,245 filed on 04/19/2021.
Claims 1-8 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

CONTINUATION 
This application is a continuation of U.S. application 14/449,735 (now US Pat. No. 10,543,513) filed on 08/01/2014 (“Parent Application”) and U.S. application 16/773,528 (now US Pat. No. 10,981,199) filed on 01/27/2020 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance the following limitations have been interpreted as invoking §112(f):  means for commingling (claims 1 and 5) and means for assembling (claims 2 and 6).  However, the Examiner has reviewed the Specification and notes that the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions corresponding to these elements.  Accordingly, a §112(b) rejection is applied to claims 1, 2, 5, and 6 in the instant office action to address this deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1-2 of U.S. Patent No. 10,543,513 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 04/19/2021)
Claims of US Pat. No. 10,543,513
(issued on 01/28/2020)
1
1
2
1
3
2
4
1
5
1
6
1
7
1
8
1


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,543,513 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1 and 8 of U.S. Patent No. 10,981,199 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 04/19/2021)
Claims of US Pat. No. 10,981,199
(issued on 04/20/2021)
1
1
2
1
3
8
4
8
5
1
6
1
7
1
8
1


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,981,199 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 1 and 5 recite the limitation “means for commingling” and claims 2 and 6 recite the limitation “means for assembling”.  However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to perform the function corresponding to the means for commingling and means for assembling.  Accordingly, the lack of specific structure in the Specification for performing the functions of the means for commingling and means for assembling results in a finding that the written description fails to satisfy §112(a) such that there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Accordingly, claims 1, 2, 5, and 6 fail to satisfy the written description requirement of §112(a) because there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 5 recite the limitation “means for commingling” and claims 2 and 6 recite the limitation “means for assembling,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions corresponding to these elements.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 3, 4, 7, and 8) are directed to a potentially eligible category of subject matter (i.e., a process), and therefore meet Step 1 of the eligibility inquiry.
However, claims 1, 2, 5, and 6 are directed to a system that does not fall within any of the statutory categories of subject matter.  The system, as recited in exemplary claim 1, is comprised of at least one pre-sort facility, a print and mail manufacture facility, and means for commingling [mail items].  None of these elements individually or in combination render the system as a process, machine, article of manufacture, or composition of matter.  For example, the term facility, under a broadest reasonable interpretation, is merely a generic term for a building, area, or the like, but is not embodied via any discernible physical structure.  In addition, the claimed means for commingling is not given any particular definition or structure in the Specification, and appears to be capable of being embodied as software (See, e.g., paragraph [0060]:  e.g., “…may be implemented by various means, such as…software including one or more computer program instructions”).  Accordingly, claims 1, 2, 5, and 6 are not directed to one of the statutory categories of eligibility set forth in 35 USC §101 and therefore these claims fail to satisfy Step 1 of the subject matter eligibility inquiry.  However, because claims 1, 2, 5, and 6 could be amended to include physical/hardware elements to satisfy Step 1, the claims are further evaluated under Step 2 of the eligibility inquiry along with claims 3, 4, 7, and 8.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping by setting forth fundamental economic practices or commercial interactions (mail/postal handling).  With respect to independent claim 1, the limitations reciting the abstract idea are:  creates a first set of diverted mail items and a fist set of associated data; ... creates a second set of manufactured mail items and a second set of associated data and receives said first set of diverted mail items and first set of associated data …; means for commingling said first and second sets of mail items according to a predetermined set of commingling rules applied to said first and second sets of associated data to produce commingled mail items which reduces postal costs in mailing the commingled items.  Independent claims 3, 5, and 7 recite similar limitations as claim 1 and have been determined to recite the same abstract idea. Furthermore, the method steps of claims 3/7 are disembodied because there is no hardware, structure, machine or the like recited as performing any of the diverting, generating, receiving, or commingling, such that the claims are silent regarding how or by what means these steps are to be implemented.  Accordingly, the steps are merely recited as concepts, which can be performed as “Mental Processes” such as via human observation, evaluation, judgment, or opinion.
Accordingly, because one or more abstract ideas are included in the claims, additional analysis (Step 2B) must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 3, 5, or 7 are directed to at least one pre-sort facility and a print and mail manufacture facility.  However, these facilities are recited at a high level of generality, do not impose meaningful limitation on the scope of the claims, but may simply encompass a place, area, or building space for carrying out the corresponding limitations, and moreover, using a facility to perform pre-sorting or generating mail items amounts to well-understood, routine, and conventional activity in the art. At most, these additional elements amount to generally link the judicial exception to a particular technological environment or field of use.  MPEP 2106.05(h).  Furthermore, these elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 3, 5, or 7 are directed to at least one pre-sort facility and a print and mail manufacture facility.  However, these facilities are recited at a high level of generality, do not impose meaningful limitation on the scope of the claims, but may simply encompass a place, area, or building space for carrying out the corresponding limitations, and moreover, Official Notice is taken that using a facility to perform pre-sorting or generation of mail items amounts to well-understood, routine, and conventional activity in the art.  Notably, it is logically infeasible to performing mail processing operations without a facility (e.g., a place, building, area). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or any other technology.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Dependent claims 2, 4, 6, and 8 recite the same abstract idea as recited in the independent claims along with further details of the same abstract ideas identified above in the discussion of the independent claims.  For example, claims 2, 4, 6, and 8 describe a step/function for assembling a plurality of mail items within a single envelope, which falls under the scope of the abstract idea itself, i.e., fundamental economic practices or commercial interactions (mail/postal handling) under the “Certain Methods of Organizing Human Activity” abstract idea grouping, as well “Mental Processes” since the assembling step is disembodied since there is no discernible structure relied on to perform the step.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or any other technology.  Their collective functions merely relate to generally linking the judicial exception to a particular technological environment or field of use.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as unpatentable over Wilen (US 2012/0066060) in view of Brehm et al. (US 2002/0053533, hereinafter “Brehm).

Claims 1/3:  As per claim 1, Wilen teaches a mail item processing system for nationwide commingling of mail items to increase efficiency and lower mailing costs (paragraphs 22-23:  results of a multi-client, fine sorted, national commingled direct mail stream; the systems and methods of the invention save production costs and reduce waste), comprising:
a) at least one pre-sort facility, wherein said pre-sort facility creates a first set of (diverted) mail items and a first set of associated data (paragraphs 5-7, 10-12, and 79:  e.g., mail sorting systems are now also used by corporations and other mailers to pre-sort mail prior to delivery in order to earn discounts on postage; commingling is performed by specialty companies. Due to the nature of direct mail, these companies generally operate on a regional basis. The reasons for regional operation are that postal pre-sorting capital equipment expenses are quite high, space needed to run these types of machines and operations are significant, and several small (between 500 & 100,000 mail pieces per day) customers are required to produce a steady enough stream of mail to take advantage of both pre-sort discounts and the machine speeds. Available equipment operates at speeds of 50,000-60,000 pre-sort mail pieces per hour; The data contained in each mailing list can include, for example, names, pre-fix and suffix standardization, and addresses including zip codes for the finest level of sorting and pre-sorting. The mailing list data pertaining to zip codes can include interpretation of the Intelligent Mail Bar (IMB) bar coding data for sorting the records, regardless of customer (i.e., list owner), into a single sequence. The process of interpreting the IMB bar coding data can also include performing necessary concentration analysis in order to create the most efficient pre-sort sequence down to the carrier route sequence level when possible);
b) a print and mail manufacture facility that generates a second set of manufactured mail items and a second set of associated data and receives said first set of (diverted) mail items and first set of associated data from said pre-sort facility (paragraphs 21, 30, 56, and 83-85:  e.g., control printing device of the system can be any printing device suitable for printing on a plurality of sheets of material. The control printing device can print onto a sheet of material (i) personalized information comprising a plurality of personalized data entries each of which is specific to an individual or household, (ii) customized advertising information comprising a plurality of advertisements each of which is targeted toward a specific individual or household or a toward a predetermined group of individuals or households, and (iii) non-personalized information comprising one or more non-targeted items. Non-targeted items can include text, graphics, or other content that is not personalized so as to be specific to a single individual, group of individuals, address, or group of addresses, but which is included in all of the mail pieces in a production batch); and
c) means for commingling said first and second sets of mail items according to a predetermined set of commingling rules applied to said first and second sets of associated data to produce commingled mail items which reduces postal costs in mailing the commingled mail items (paragraph 55 and Figs. 2A-C:  printing, packaging, and delivering commingled mail to multiple clients through a postal system. In an exemplary embodiment, similar to the one shown in FIGS. 1 and 2A-2C, a system of the invention can include a control printing device, an inserting machine, a detection device, an envelope printing device, and software customized to control the aforementioned machines so that they operate in conjunction with one another to produce commingled mail intended for delivery to multiple clients. The system also features software installed on one or more computers for controlling the control printing device, the inserting machine, the detection device, and the envelope printing device to create a commingled mailing; See also, paragraph 5:  Commingling blends multiple mailings and/or multiple versions within the same ZIP code, ultimately increasing postal qualifications, saturation, and improving discount tier qualifications, which reduces postage costs…can achieve even greater cost savings while also benefiting from faster delivery to target audiences). 

Wilen does not explicitly teach that the first set of mail items are diverted mail items (Examiner’s Note: Wilen does strongly suggest that the mail from the pre-sort facility represents diverted mail items since the pre-sorted mail items are, in essence, diverted to the post office instead of being delivered to the intended recipient, as discussed in at least paragraphs 7, 11, 12, 21, and Figs. 2A-C).

Brehm more specifically teaches creating diverted mail items from a pre-sorting facility pursuant to commingling of mail pieces (at least Abstract and paragraphs 49, 50, 62, 68, 78, 87, 126, 155:  e.g., present invention to reduce the burden on the postal service when mail volume increases using a method of identifying, diverting, and pooling together medium-sized batches for processing by a separate mail pre-sorting facility; may be diverted and pooled with other such batches until the pool contains a sufficient quantity of mail pieces to be accepted for pre-sorting; identifies and diverts such batches for processing at a separate facility before the batch is tendered to the postal service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilen with Brehm because the references are analogous and compatible since they are both directed to features for commingling mail items, and because Brehm’s feature for diverting mail items is already suggested by Wilen (as noted above), and because pre-sorting and then diverting mail from a pre-sorting facility prior to commingling would serve the motivation in the art process mail at reduced postage rates by employing pre-sorting techniques in the commingling scheme (Brehm at paragraphs 3, 15, 45, 65, and 77); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is directed to a method for performing substantially similar limitations as set forth in claim 1 and discussed above.  Accordingly, Wilen, in view of Brehm, teaches a method for performing the limitations discussed above (Wilen at paragraphs 2, 23, and 40:  systems and methods of the invention), and claim 3 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/4:  Wilen further teaches a means for assembling a plurality of mail items going to one address within a single envelope (paragraphs 29, 63, and 67:  the system can also include an envelope press to construct envelopes around the commingled direct mail pieces being mailed; printed onto the envelope including at least one of the following: a recipient name, a recipient address, and a personalized message to a recipient).

Claims 5/7:  As per claim 5, Wilen teaches a mail item processing system for nationwide commingling of mail items to increase efficiency and lower mailing costs (paragraphs 22-23:  results of a multi-client, fine sorted, national commingled direct mail stream; the systems and methods of the invention save production costs and reduce waste), comprising:
a) a plurality of pre-sort facilities, wherein each pre-sort facility creates a first set of (diverted) mail items and a first set of associated data (paragraphs 5-7, 10-12, and 79:  e.g., mail sorting systems are now also used by corporations and other mailers [i.e., plurality of pre-sort facilities] to pre-sort mail prior to delivery in order to earn discounts on postage; commingling is performed by specialty companies [i.e., plurality of pre-sort facilities]. Due to the nature of direct mail, these companies generally operate on a regional basis. The reasons for regional operation are that postal pre-sorting capital equipment expenses are quite high, space needed to run these types of machines and operations are significant, and several small (between 500 & 100,000 mail pieces per day) customers are required to produce a steady enough stream of mail to take advantage of both pre-sort discounts and the machine speeds. Available equipment operates at speeds of 50,000-60,000 pre-sort mail pieces per hour; The data contained in each mailing list can include, for example, names, pre-fix and suffix standardization, and addresses including zip codes for the finest level of sorting and pre-sorting. The mailing list data pertaining to zip codes can include interpretation of the Intelligent Mail Bar (IMB) bar coding data for sorting the records, regardless of customer (i.e., list owner), into a single sequence. The process of interpreting the IMB bar coding data can also include performing necessary concentration analysis in order to create the most efficient pre-sort sequence down to the carrier route sequence level when possible);
b) a print and mail manufacture facility that generates a second set of manufactured mail items and a second set of associated data and receives said first set of (diverted) mail items and first set of associated data from each of said pre-sort facility (paragraphs 21, 30, 56, and 83-85:  e.g., control printing device of the system can be any printing device suitable for printing on a plurality of sheets of material. The control printing device can print onto a sheet of material (i) personalized information comprising a plurality of personalized data entries each of which is specific to an individual or household, (ii) customized advertising information comprising a plurality of advertisements each of which is targeted toward a specific individual or household or a toward a predetermined group of individuals or households, and (iii) non-personalized information comprising one or more non-targeted items. Non-targeted items can include text, graphics, or other content that is not personalized so as to be specific to a single individual, group of individuals, address, or group of addresses, but which is included in all of the mail pieces in a production batch); and
c) means for commingling said first and second sets of mail items according to a predetermined set of commingling rules applied to said first and second sets of associated data to produce commingled mail items which reduces postal costs in mailing the commingled mail items (paragraph 55 and Figs. 2A-C:  printing, packaging, and delivering commingled mail to multiple clients through a postal system. In an exemplary embodiment, similar to the one shown in FIGS. 1 and 2A-2C, a system of the invention can include a control printing device, an inserting machine, a detection device, an envelope printing device, and software customized to control the aforementioned machines so that they operate in conjunction with one another to produce commingled mail intended for delivery to multiple clients. The system also features software installed on one or more computers for controlling the control printing device, the inserting machine, the detection device, and the envelope printing device to create a commingled mailing; See also, paragraph 5:  Commingling blends multiple mailings and/or multiple versions within the same ZIP code, ultimately increasing postal qualifications, saturation, and improving discount tier qualifications, which reduces postage costs…can achieve even greater cost savings while also benefiting from faster delivery to target audiences). 

Wilen does not explicitly teach that the first set of mail items are diverted mail items (Examiner’s Note: Wilen does strongly suggest that the mail from the pre-sort facility represents diverted mail items since the pre-sorted mail items are, in essence, diverted to the post office instead of being delivered to the intended recipient, as discussed in at least paragraphs 7, 11, 12, 21, and Figs. 2A-C).

Brehm more specifically teaches creating diverted mail items from a pre-sorting facility pursuant to commingling of mail pieces (at least Abstract and paragraphs 49, 50, 62, 68, 78, 87, 126, 155:  e.g., present invention to reduce the burden on the postal service when mail volume increases using a method of identifying, diverting, and pooling together medium-sized batches for processing by a separate mail pre-sorting facility; may be diverted and pooled with other such batches until the pool contains a sufficient quantity of mail pieces to be accepted for pre-sorting; identifies and diverts such batches for processing at a separate facility before the batch is tendered to the postal service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wilen with Brehm because the references are analogous and compatible since they are both directed to features for commingling mail items, and because Brehm’s feature for diverting mail items is already suggested by Wilen (as noted above), and because pre-sorting and then diverting mail from a pre-sorting facility prior to commingling would serve the motivation in the art process mail at reduced postage rates by employing pre-sorting techniques in the commingling scheme (Brehm at paragraphs 3, 15, 45, 65, and 77); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is directed to a method for performing substantially similar limitations as set forth in claim 5 and discussed above.  Accordingly, Wilen, in view of Brehm, teaches a method for performing the limitations discussed above (Wilen at paragraphs 2, 23, and 40:  systems and methods of the invention), and claim 7 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 6/8:  Wilen further teaches a means for assembling a plurality of mail items going to one address within a single envelope (paragraphs 29, 63, and 67:  the system can also include an envelope press to construct envelopes around the commingled direct mail pieces being mailed; printed onto the envelope including at least one of the following: a recipient name, a recipient address, and a personalized message to a recipient).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brehm et al. (US Patent No. 7,522,971):  discloses features for collecting and pooling unqualified batches of mail for pre-sorting, identifying and diverting batches for processing at a separate facility before being tendered to the postal service (See, e.g., Abstract).
Latta (US 2003/0200113):  discloses features for mail sorting/distribution, including diverting items among nodes in the processing network (paragraph 70).
Lopez et al. (US 2005/0165704):  discloses features for merging of bulk mailings, including diverting mail to a secondary location (at least paragraphs 23 and 47).
Humes et al. (US Patent No. 5,377,120):  discloses features for commingling and addressing mail pieces.
Boone, Ken.  Save time and postage with commingling.  American Printer 226.2: 60-61.  Prism Business Media Inc. (Nov. 2000) - Abstract:  discloses the use of mail commingling for reducing production costs and delivery times.
Objectif Lune and Pitney Bowes Offer Integrated Product Suite for Transactional "Print-to-Mail" Applications Anonymous. Business Wire [New York] 09 Apr 2008:  discloses print-to-mail technology for combining multiple documents for the same recipient into a single envelope in order to achieve significant cost savings.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/26/2022